UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09293 DAVIS VARIABLE ACCOUNT FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Address of principal executive offices) Ryan M. Charles Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2014 Date of reporting period: March 31, 2014 ITEM 1. SCHEDULE OF INVESTMENTS DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO March 31, 2014 (Unaudited) Shares Value COMMON STOCK – (98.06%) CONSUMER DISCRETIONARY – (13.30%) Automobiles & Components – (0.81%) Harley-Davidson, Inc. $ Consumer Durables & Apparel – (0.42%) Compagnie Financiere Richemont S.A., Unit A(Switzerland) Hunter Douglas N.V.(Netherlands) Consumer Services – (2.04%) Las Vegas Sands Corp. Media – (2.62%) Liberty Global PLC, Series C* Walt Disney Co. Retailing – (7.41%) Amazon.com, Inc.* Bed Bath & Beyond Inc.* CarMax, Inc.* Liberty Interactive Corp., Series A* Liberty Ventures, Series A* Netflix Inc.* Priceline.com Inc.* Total Consumer Discretionary CONSUMER STAPLES – (10.73%) Food & Staples Retailing – (6.84%) Costco Wholesale Corp. CVS Caremark Corp. Sysco Corp. Food, Beverage & Tobacco – (3.89%) Diageo PLC, ADR(United Kingdom) Heineken Holding N.V.(Netherlands) Nestle S.A.(Switzerland) Philip Morris International Inc. Total Consumer Staples ENERGY – (7.61%) Canadian Natural Resources Ltd.(Canada) EOG Resources, Inc. Occidental Petroleum Corp. Schlumberger Ltd. Total Energy FINANCIALS – (35.08%) Banks – (7.15%) JPMorgan Chase & Co. Wells Fargo & Co. 1 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) March 31, 2014 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Diversified Financials – (20.73%) Capital Markets – (9.54%) Bank of New York Mellon Corp. $ Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Consumer Finance – (6.90%) American Express Co. Diversified Financial Services – (4.29%) Berkshire Hathaway Inc., Class A* 68 Visa Inc., Class A Insurance – (6.37%) Multi-line Insurance – (2.55%) Fairfax Financial Holdings Ltd.(Canada) Fairfax Financial Holdings Ltd., 144A(Canada)(a) Loews Corp. Property & Casualty Insurance – (3.19%) ACE Ltd. Markel Corp.* Progressive Corp. Reinsurance – (0.63%) Alleghany Corp.* Real Estate – (0.83%) Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (8.31%) Health Care Equipment & Services – (6.93%) Express Scripts Holding Co.* Laboratory Corp. of America Holdings* UnitedHealth Group Inc. Pharmaceuticals, Biotechnology & Life Sciences – (1.38%) Agilent Technologies, Inc. Valeant Pharmaceuticals International, Inc.(Canada)* Total Health Care INDUSTRIALS – (5.08%) Capital Goods – (2.57%) OCI N.V.(Netherlands)* PACCAR Inc. Schneider Electric S.A.(France) 2 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) March 31, 2014 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) INDUSTRIALS – (CONTINUED) Capital Goods – (Continued) Textron Inc. $ Commercial & Professional Services – (0.22%) Experian PLC(United Kingdom) Transportation – (2.29%) China Merchants Holdings International Co., Ltd.(China) Kuehne & Nagel International AG(Switzerland) Wesco Aircraft Holdings, Inc.* Total Industrials INFORMATION TECHNOLOGY – (11.69%) Semiconductors & Semiconductor Equipment – (2.05%) Texas Instruments Inc. Software & Services – (9.17%) Activision Blizzard, Inc. Google Inc., Class A* Microsoft Corp. Oracle Corp. Qihoo 360 Technology Co. Ltd., Class A, ADR(China)* SouFun Holdings Ltd., Class A, ADR(China) Twitter, Inc.*(b) Technology Hardware & Equipment – (0.47%) Hewlett-Packard Co. Total Information Technology MATERIALS – (6.26%) Air Products and Chemicals, Inc. Ecolab Inc. Emerald Plantation Holdings Ltd.(China)* Lafarge S.A.(France) Martin Marietta Materials, Inc. Monsanto Co. Praxair, Inc. Total Materials TOTAL COMMON STOCK – (Identified cost $194,347,137) CORPORATE BONDS – (0.03%) MATERIALS – (0.03%) Emerald Plantation Holdings Ltd., Sr. Notes, 6.00%/8.00%, 01/30/20(China)(c) $ TOTAL CORPORATE BONDS – (Identified cost $85,368) 3 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) March 31, 2014 (Unaudited) Principal Value SHORT-TERM INVESTMENTS – (1.28%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.10%, 04/01/14, dated 03/31/14, repurchase value of $2,590,007 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-4.75%, 07/31/15-06/15/39, total market value $ $ 2,590,000 Nomura Securities International, Inc. Joint Repurchase Agreement, 0.10%, 04/01/14, dated 03/31/14, repurchase value of $2,373,007 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.00%-4.50%, 12/15/39-02/20/44, total market value 2,373,000 TOTAL SHORT-TERM INVESTMENTS – (Identified cost $4,963,000) 4,963,000 INVESTMENT OF CASH COLLATERAL FOR SECURITIES LOANED – (0.14%) State Street Navigator Securities Lending Prime Portfolio 555,406 TOTAL INVESTMENT OF CASH COLLATERAL FOR SECURITIES LOANED – (Identified cost $555,406) 555,406 Total Investments – (99.51%) – (Identified cost $199,950,911) – (d) 387,065,896 Other Assets Less Liabilities – (0.49%) 1,921,705 Net Assets – (100.00%) $ 388,987,601 ADR: American Depositary Receipt * Non-Income producing security. (a) This security is subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations. This security amounted to $1,081,140 or 0.28% of the Fund's net assets as of March 31, 2014. (b) Security is partially on loan – The Fund has entered into a securities lending arrangement with State Street Bank and Trust Company (“State Street Bank”). Under the terms of the agreement, the Fund receives fee income from lending transactions; in exchange for such fees, State Street Bank is authorized to loan securities on behalf of the Fund, against receipt of collateral at least equal to the value of the securities loaned. As of March 31, 2014, the Fund had on loan securities valued at $537,218; cash of $555,406 was received as collateral for the loans. The Fund bears the risk of any deficiency in the amount of the collateral available for return to a borrower due to a loss in an approved investment. (c) Represents a PIK Toggle Note: PIK (Pay-In-Kind) toggle notes pay interest in cash at one rate or, at the company's option, pay interest in additional PIK toggle notes. The interest paid in additional notes is set at a higher rate than the cash interest rate. (d) Aggregate cost for federal income tax purposes is $201,533,877. At March 31, 2014 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ 186,291,111 Unrealized depreciation Net unrealized appreciation $ 185,532,019 Please refer to "Notes to Schedule of Investments" on page 10 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 4 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS FINANCIAL PORTFOLIO March 31, 2014 (Unaudited) Shares Value COMMON STOCK – (98.33%) ENERGY – (4.27%) Canadian Natural Resources Ltd.(Canada) $ Total Energy FINANCIALS – (90.92%) Banks – (15.12%) ICICI Bank Ltd., ADR(India) JPMorgan Chase & Co. U.S. Bancorp Wells Fargo & Co. Diversified Financials – (40.49%) Capital Markets – (21.87%) Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Consumer Finance – (9.83%) American Express Co. Diversified Financial Services – (8.79%) Berkshire Hathaway Inc., Class A* 9 Cielo S.A.(Brazil) Visa Inc., Class A Insurance – (35.31%) Insurance Brokers – (3.05%) Marsh & McLennan Cos, Inc. Multi-line Insurance – (9.71%) American International Group, Inc. Loews Corp. Property & Casualty Insurance – (13.28%) ACE Ltd. Markel Corp.* Progressive Corp. Reinsurance – (9.27%) Alleghany Corp.* Everest Re Group, Ltd. Total Financials INFORMATION TECHNOLOGY – (3.14%) Software & Services – (3.14%) Google Inc., Class A* Total Information Technology TOTAL COMMON STOCK – (Identified cost $45,421,725) 5 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS FINANCIAL PORTFOLIO - (CONTINUED) March 31, 2014 (Unaudited) Principal Value SHORT-TERM INVESTMENTS – (1.67%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.10%, 04/01/14, dated 03/31/14, repurchase value of $681,002 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-4.75%, 07/31/15-06/15/39, total market value $ $ Nomura Securities International, Inc. Joint Repurchase Agreement, 0.10%, 04/01/14, dated 03/31/14, repurchase value of $624,002 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.00%-5.50%, 12/01/27-02/20/44, total market value $636,480) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $1,305,000) Total Investments – (100.00%) – (Identified cost $46,726,725) – (a) Other Assets Less Liabilities – (0.00%) Net Assets – (100.00%) $ ADR: American Depositary Receipt * Non-Income producing security. (a) Aggregate cost for federal income tax purposes is $46,831,957. At March 31, 2014 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation – Net unrealized appreciation $ Please refer to "Notes to Schedule of Investments" on page 10 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 6 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS REAL ESTATE PORTFOLIO March 31, 2014 (Unaudited) Shares Value COMMON STOCK – (88.01%) FINANCIALS – (86.36%) Real Estate – (86.36%) Real Estate Investment Trusts (REITs) – (80.95%) Diversified REITs – (6.37%) British Land Co. PLC(United Kingdom) $ Cousins Properties, Inc. Land Securities Group PLC(United Kingdom) Liberty Property Trust Vornado Realty Trust Health Care REITs – (3.65%) Ventas, Inc. Hotel & Resort REITs – (4.17%) Host Hotels & Resorts Inc. LaSalle Hotel Properties Industrial REITs – (6.81%) DCT Industrial Trust Inc. EastGroup Properties, Inc. Prologis, Inc. Terreno Realty Corp. Office REITs – (13.57%) Alexandria Real Estate Equities, Inc. BioMed Realty Trust, Inc. Boston Properties, Inc. Corporate Office Properties Trust DuPont Fabros Technology Inc. Residential REITs – (18.93%) American Campus Communities, Inc. AvalonBay Communities, Inc. Education Realty Trust, Inc. Equity Lifestyle Properties, Inc. Equity Residential Essex Property Trust, Inc. Post Properties, Inc. Retail REITs – (19.70%) Acadia Realty Trust DDR Corp. Federal Realty Investment Trust General Growth Properties, Inc. Hammerson PLC(United Kingdom) Simon Property Group, Inc. Tanger Factory Outlet Centers, Inc. Taubman Centers, Inc. Specialized REITs – (7.75%) American Tower Corp. 7 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS REAL ESTATE PORTFOLIO - (CONTINUED) March 31, 2014 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Real Estate – (Continued) Real Estate Investment Trusts (REITs) – (Continued) Specialized REITs – (Continued) CubeSmart $ EPR Properties Real Estate Management & Development – (5.41%) Diversified Real Estate Activities – (1.63%) Alexander & Baldwin Inc. Real Estate Operating Companies – (3.78%) Forest City Enterprises, Inc., Class A* Total Financials TELECOMMUNICATION SERVICES – (1.65%) SBA Communications Corp., Class A* Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $20,282,766) CONVERTIBLE BONDS – (2.46%) FINANCIALS – (2.46%) Real Estate – (2.46%) Real Estate Investment Trusts (REITs) – (1.94%) Office REITs – (1.94%) Digital Realty Trust, L.P., 144A Conv. Sr. Notes, 5.50%, 04/15/29(a) $ Real Estate Management & Development – (0.52%) Real Estate Operating Companies – (0.52%) Forest City Enterprises, Inc., Conv. Sr. Notes, 5.00%, 10/15/16 Total Financials TOTAL CONVERTIBLE BONDS – (Identified cost $424,000) SHORT-TERM INVESTMENTS – (8.95%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.10%, 04/01/14, dated 03/31/14, repurchase value of $1,128,003 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-4.75%, 07/31/15-06/15/39, total market value Nomura Securities International, Inc. Joint Repurchase Agreement, 0.10%, 04/01/14, dated 03/31/14, repurchase value of $1,034,003 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.50%-6.00%, 08/15/23-07/20/43, total market value TOTAL SHORT-TERM INVESTMENTS – (Identified cost $2,162,000) Total Investments – (99.42%) – (Identified cost $22,868,766) – (b) Other Assets Less Liabilities – (0.58%) Net Assets – (100.00%) $ 8 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS REAL ESTATE PORTFOLIO - (CONTINUED) March 31, 2014 (Unaudited) * Non-Income producing security. (a) This security is subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations. This security amounted to $469,775 or 1.94% of the Fund's net assets as of March 31, 2014. (b) Aggregate cost for federal income tax purposes is $22,886,405. At March 31, 2014 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Please refer to "Notes to Schedule of Investments" on page 10 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 9 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Schedule of Investments March 31, 2014 (Unaudited) Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business. Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation. Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are valued at the average of closing bid and asked prices. Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds' assets are valued. Fixed income securities with more than 60 days to maturity are generally valued using evaluated prices or matrix pricing methods determined by an independent pricing service which takes into consideration factors such as yield, maturity, liquidity, ratings, and traded prices in identical or similar securities. Securities (including restricted securities) for which market quotations are not readily available or securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Adviser”), the Funds' investment adviser, identifies as a significant event occurring before the Funds' assets are valued, but after the close of their respective exchanges will be fair valued using a standardized fair valuation methodology applicable to the security type or the significant event as previously approved by the Funds' Pricing Committee and Board of Directors. The Pricing Committee considers all facts it deems relevant that are reasonably available, through either public information or information available to the Adviser's portfolio management team, when determining the fair value of a security. To assess the continuing appropriateness of security valuations, the Adviser may compare prior day prices, prices of comparable securities, and sale prices to the prior or current day prices and challenge those prices exceeding certain tolerance levels with the third-party pricing service or broker source. Fair value determinations are subject to review, approval, and ratification by the Funds'Board of Directors at its next regularly scheduled meeting covering the period in which the fair valuation was determined. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. The Funds'valuation procedures are reviewed and subject to approval by the Board of Directors. There have been no significant changes to the fair valuation procedures during the period. Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal market for the investment. Various inputs are used to determine the fair value of the Funds' investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risks associated with investing in those securities nor can it be assured that the Funds can obtain the fair value assigned to a security if they were to sell the security. 10 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Schedule of Investments – (Continued) March 31, 2014 (Unaudited) Security Valuation – (Continued) Value Measurements - (Continued) The following is a summary of the inputs used as of March 31, 2014 in valuing each Fund's investments carried at value: Investments in Securities at Value Davis Value Davis Financial Davis Real Estate Portfolio Portfolio Portfolio Valuation inputs Level 1 – Quoted Prices: Equity securities: Consumer Discretionary $ $ – $ – Consumer Staples – – Energy – Financials Health Care – – Industrials – – Information Technology – Materials – – Telecommunication Services – – Total Level 1 Level 2 – Other Significant Observable Inputs: Equity securities: Materials – – Convertible debt securities – – Corporate debt securities – – Short-term securities Investment of cash collateral for securities loaned – – Total Level 2 Level 3 – Significant Unobservable Inputs: Total Level 3 – – – Total Investments $ $ $ There were no transfers of investments between Level 1 and Level 2 of the fair value hierarchy during the three months ended March 31, 2014. 11 ITEM 2. CONTROLS AND PROCEDURES (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect these controls. ITEM 3. EXHIBITS EX-99.CERT - Section 302 Certification Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS VARIABLE ACCOUNT FUND, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: May 30, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: May 30, 2014 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial officer Date: May 30, 2014
